                   Case 2:16-md-02724-CMR Document 1612 Filed 11/25/20 Page 1 of 2




                                        FINE, KAPLAN AND BLACK, R.P.C.
                                                    ATTORNEYS AT LAW
                                            ONE SOUTH BROAD STREET, 23RD FLOOR
ROBERTA D. LIEBENBERG
                                             PHILADELPHIA, PENNSYLVANIA 19107
JEFFREY S. ISTVAN                                                                                       ALLEN D. BLACK
GERARD A. DEVER                                           (215) 567-6565                               ARTHUR M. KAPLAN
PAUL COSTA                                                                                            DONALD L. PERELMAN
ADAM J. PESSIN                                     FAX: (215) 568-5872                                 MATTHEW DUNCAN
MARY L. RUSSELL                                    E-mail: mail@finekaplan.com                          ELISE E. SINGER
RIA C. MOMBLANCO                                      www.finekaplan.com                               ROBERT A. LARSEN
JESSICA D. KHAN                                                                                        JOSEPH J. BORGIA
                                                                                                         OF COUNSEL

                                                                                                        AARON M. FINE
                                                                                                          1923-2013


                                                                     November 25, 2020
             The Honorable Cynthia M. Rufe
             United States District Court
              for the Eastern District of Pennsylvania
             James A. Byrne U.S. Courthouse
             601 Market Street, Suite 12614
             Philadelphia, PA 19106

                        Re:   In re: Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No. 2724

             Dear Judge Rufe:

                     We write to respectfully request that the Court entertain oral argument on Plaintiffs’
             Objections to Second Report and Recommendation of the Special Discovery Master as to
             Plaintiffs’ Motion to Compel Supplemental Productions of Transactional Data (MDL Doc.
             1554), which is fully briefed before the Court. As set forth in Plaintiffs’ Objections, the ruling
             by the Special Discovery Master, if allowed to stand, would have substantial adverse
             consequences for the management of this MDL, engendering additional discovery disputes,
             expense, delay, and burden for the parties, non-parties and the Court.

                   Given the critical importance of the issues presented, Plaintiffs respectfully request oral
             argument on their pending Objections.

                                                                     Respectfully,


             /s/ Roberta D. Liebenberg                               /s/ Dianne M. Nast
             Roberta D. Liebenberg                                   Dianne M. Nast
             FINE, KAPLAN AND BLACK, R.P.C.                          NASTLAW LLC
             One South Broad Street, 23rd Floor                      1101 Market Street, Suite 2801
             Philadelphia, PA 19107                                  Philadelphia, PA 19107
             215-567-6565                                            215-923-9300
             rlibenberg@finekaplan.com                               dnast@nastlaw.com

             Lead and Liaison Counsel for the                        Lead and Liaison Counsel for the
             End-Payer Plaintiffs                                    Direct Purchaser Plaintiffs
      Case 2:16-md-02724-CMR Document 1612 Filed 11/25/20 Page 2 of 2


Hon. Cynthia M. Rufe
November 25, 2020
Page 2




/s/ Jonathan M. Cuneo                              /s/ W. Joseph Nielsen
Jonathan W. Cuneo                                  W. Joseph Nielsen
CUNEO, GILBERT & LADUCA LLP                        Assistant Attorney General
4725 Wisconsin Ave. NW, Suite 200                  State of Connecticut
Washington, DC 20016                               55 Elm Street
202-789-3960                                       P.O. Box 120
jonc@cuneolaw.com                                  Hartford, CT 06141-0120
                                                   860-808-5040
Lead Counsel for the                               Joseph.Nielsen@ct.gov
Indirect Reseller Plaintiffs
                                                   Liaison Counsel for the States


/s/ William J. Blechman
William J. Blechman
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
305-373-1000
wblechman@knpa.com

Counsel for the Kroger Direct Action
Plaintiffs and Liaison Counsel for DAPs


cc:     David H. Marion, Esquire (via email)
        Bruce P. Merenstein, Esquire (via email)
        Dan Regard (via email)
        Morgan S. Birch, Esquire (via email)
